DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicants arguments filed 01/19/2021 with respect to the rejection(s) of the claims 1-5, 7-35 is persuasive. Therefore, the rejection for these claims has been withdrawn and upon further consideration, a new ground(s) of rejection is presented for these claims. Applicant’s amendments to claims 8 and 16 has been entered. Claim 35 is new claim. Claims 1-5, 7-35 are pending.
Claim Rejections - 35 USC § 103
3.	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 , 4, 5, 7-9, 12-15, 17, 21-24 and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyejung et al. (US Pub: 20180132264) hereinafter Hyejung  and further in view of Ng et al. (US Pub: 20140369242) hereinafter Ng 
As to claim 1      Hyejung teaches a method operable at a scheduled entity for wireless communication, the method comprising: (Hyejung [0072] FIG. 4 a user equipment apparatus 400 that may be used for communicating a short-duration uplink channel)
receiving downlink control information (DCI) in a downlink-centric slot, the DCI indicating a configuration of an uplink burst region of the downlink-centric slot, the downlink-centric slot including more resources allocated for downlink transmissions than uplink transmissions, (Hyejung [005] [0133] [0134] Fig. 1, Fig. 7A,   [0050] RAN 120 allocates  a set of subcarriers (or a set of resource blocks) in DCI  as a short PUCCH region a remote unit 105, UE receives scheduling information in DCI in downlink slot (slot 705) , both short PUCCH and short PUSCH resources for slot n may be dynamically signaled via DCI 625 in slot n (downlink centric slot), the slot comprises 7 OFDM (or DFT-S-OFDM) symbols with symbol duration of T, DL slot includes more downlink resource i.e., total 6 symbols duration and UCI has one uplink symbol duration)
and transmitting the feedback signal to the scheduling entity via the PUSCH configured in the uplink burst region of the downlink-centric slot (Hyejung  [0058] [0062] Fig. 1, Fig. 7A, slot 705,  both short PUCCH and short PUSCH resources for slot n may be dynamically signaled via DCI in slot n, resource of short PUCCH for HARQ-ACK feedback may be indicated in DCI scheduling a corresponding DL data channel, if the DL scheduling DCI is transmitted in slot n or slot n-k); remote unit then determines the ending time-resource unit (e.g., symbol) corresponding to each TB, the remote unit 105 transmits its KARQ-ACK feedback at a time based on at least the ending time-resource unit ("TRU") of the TB/UCI 734-Fig. 7A)
and the configuration determining a multiplex arrangement of   resources within the uplink burst region that multiplexes a physical uplink shared channel (PUSCH) with a physical uplink control channel (PUCCH) or uplink control information (UCI);  generating a feedback signal corresponding to a downlink data packet received from a scheduling entity
Ng teaches and the configuration determining a multiplex arrangement of   resources within the uplink burst region that multiplexes a physical uplink shared channel (PUSCH) with a physical uplink control channel (PUCCH) or uplink control information (UCI);  (Ng [0223] [0224] Fig. 18,  UE detects UL DCI including DA field with a value of VDAIU, upon detection of an UL Downlink Control Information, DCI format that includes an DL Assignment Index UL DAI field with a value of VDAIUL i.e., uplink configuration information, and schedules a PUSCH in a TTI where a UE can multiplex  HARQ-ACK information in a PUCCH, the UE multiplexes in the PUSCH OFDDmin(VDAIUL,MFDD) if PUCCH format 3 is configured) for the FDD cell, where OFDD is the maximum number of HARQ-ACK bits per subframe for the FDD cell)
generating a feedback signal corresponding to a downlink data packet received from a scheduling entity; (Ng [0201] a UE reports UL HARQ-ACK and transmit PUSCH only if a PDSCH and an UL DCI format, respectively, are detected in the shaded subframes, wherein the shaded subframes are determined depending on the FDD UL-DL configuration)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Ng with the teaching of Hyejung because Ng teaches that simultaneously transmitting data information and UCI 

Regarding claim 9 there is recited a user equipment with steps that are virtually identical to the functions performed by the method recited in claim 1. Examiner submits that Hyejung discloses a user equipment with a processor, memory and computer readable instructions for execution by the processor [0072] [0073] Fig. 4, for performing the disclosed functionalities of claim 9. As a result, claim 9 is rejected under section 103 as obvious over Ng in view of Hyejung for the same reasons as in claim 1.

Regarding claims 17 and 24 there is recited a method of a base station with steps that are virtually identical to the functions performed by the method recited in claim 1. Examiner submits that Hyejung discloses a base station with a processor, memory and computer readable instructions for execution by the processor [0090] [0091] Fig. 5. Base station transmits downlink data in the first OFDM symbol to UE [0065]. Fig. 2 and performs the disclosed functionalities of claims 17 and 24. As a result, claims 17 and 24 are rejected under section 103 as obvious over Ng in view of Hyejung for the same reasons as in claim 1.

s 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyejung, Ng  and further in view of  Kim et al. (US Pub: 20070140165) hereinafter Kim165

As to claim 31. The combination of Hyejung and Ng does not teach wherein the feedback signal is a Transmission Control Protocol (TCP) acknowledgment (ACK) signal corresponding to a TCP data packet.  
Kim165 teaches wherein the feedback signal is a Transmission Control Protocol (TCP) acknowledgment (ACK) signal corresponding to a TCP data packet (Kim165[0026] when downlink TCP traffic  from an AP to an AT occurs, the AT receiving the TCP packets transmits the ACK message for the received packet to the AP and finishes the TCP data  transmission process)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of with the teaching of Kim165 with the teaching of Hyejung, Ng because Kim165 teaches that transmitting TCP ACK message for the received packet to the AP would provide an uplink scheduler  to solve the round trip time (RTT) increase problem caused by the wireless access of best effort service, and improve network speed when a base station  of a wireless communication system performs uplink scheduling.(Kim165 [0007])

Regarding claims 32, 33 and 34 there is recited a method of a base station with steps that are virtually identical to the functions performed by the method recited in claim 31. Examiner submits that Hyejung discloses a base station with a processor, memory and .

Claims 2, 10, 18 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyejung, Ng and further in view of Papasakellariou et al. (US 20180019843 A1) hereinafter Papas843

As to claim 2 the combination of Hyejung and Ng does not teach further comprising configuring the PUSCH to be located in a first symbol of the uplink burst region and the PUCCH to be located in a second symbol of the uplink burst region

Papas843 teaches   further comprising configuring the PUSCH to be located in a first symbol of the uplink burst region and the PUCCH to be located in a second symbol of the uplink burst region (Papas843 [0108] [0109 Fig. 6, A number of UL slot symbols available for data/UCI/DMRS transmission when NSRS last slot symbols are used SRS transmissions or PUCCH transmissions,  a UE can transmit PUSCH in earlier slot symbols and PUCCH in later slot symbols, HARQ-ACK feedback transmission expected to occur in a last portion of the slot n e.g., the last one or two symbols of slot n; in a hybrid slot, a DL transmission region can contain PDCCH transmissions and an UL transmission region can contain PUSCH and PUCCH transmissions)


Regarding claim 10 there is recited a user equipment with steps that are virtually identical to the functions performed by the method recited in claim 2. Examiner submits that Hyejung discloses a user equipment with a processor, memory and computer readable instructions for execution by the processor [0072] [0073] Fig. 4, for performing the disclosed functionalities of claim 10. As a result, claim 10 is rejected under section 103 as obvious over Papas843 in view of Hyejung and Ng for the same reasons as in claim 2.

Regarding claims 18 and 25 there is recited a method of a base station with steps that are virtually identical to the functions performed by the method recited in claim 2. Examiner submits that Hyejung discloses a base station with a processor, memory and computer readable instructions for execution by the processor [0090] [0091] Fig. 5. Base station transmits downlink data in the first OFDM symbol to UE [0065]. Fig. 2 and performs the disclosed functionalities of claims 18 and 25. As a result, claim 18 and 25 

As to claim 4 the combination of Hyejung and Ng specifically Hyejung teaches further comprising configuring the PUSCH to be located in a same symbol as the UCI  (Hyejung [0047] [0101]Fig.2, Fig. 3,  a short physical uplink data channel (e.g., short PUSCH) may be frequency division multiplexed with the short PUCCH in the same symbols(s), the short PUCCH frequency division multiplexed with short PUSCH; UE 205 transmits the short PUCCH e.g., containing the UCI 635 in slot n at the expected location, the UE 205 may optionally transmit long PUSCH (or long PUCCH) during the overlap time/same symbol)
in the uplink burst region (Hyejung [0119][0125] Fig. 7A-7D,  both short PUCCH and short PUSCH resources for slot n may be dynamically signaled via DCI 625 in slot n, HARQ-ACK feedback transmission expected to occur in a last portion of the slot n e.g., the last one or two symbols of slot n)

Regarding claim 12 there is recited a user equipment with steps that are virtually identical to the functions performed by the method recited in claim 4. Examiner submits that Hyejung discloses a user equipment with a processor, memory and computer readable instructions for execution by the processor [0072] [0073] Fig. 4, for performing the disclosed functionalities of claim 12. As a result, claim 12 is rejected under section 103 as obvious over Ng in view of Hyejung for the same reasons as in claim 4.
Regarding claims 20 and 27 there is recited a method of a base station with steps that are virtually identical to the functions performed by the method recited in claim 4. Examiner submits that Hyejung discloses a base station with a processor, memory and computer readable instructions for execution by the processor [0090] [0091] Fig. 5. Base station transmits downlink data in the first OFDM symbol to UE [0065]. Fig. 2 and performs the disclosed functionalities of claims 20 and 27. As a result, claims 20 and 27 are rejected under section 103 as obvious over Ng in view of Hyejung for the same reasons as in claim 4.
As to claim 5 the combination of Hyejung and Ng specifically further comprising configuring the PUSCH to be located in a same symbol as the PUCCH (Hyejung [0047]  a short physical uplink data channel (e.g., short PUSCH) may be frequency division multiplexed with the short PUCCH in the same symbols(s), the short PUCCH frequency division multiplexed with short PUSCH)
in the uplink burst region (Hyejung [0119][0125] Fig. 7A,  both short PUCCH and short PUSCH resources for slot n may be dynamically signaled via DCI 625 in slot n, HARQ-ACK feedback transmission expected to occur in a last portion of the slot n e.g., the last one or two symbols of slot n)
wherein the PUSCH is located across a first set of frequencies and the PUCCH is located across a second set of frequencies in the same symbol (Hyejung [0131] Fig. 7A, the first slot usage example 700 includes short control channels (e.g., short PUCCH) for UCI 722, UL data 724 and UCI 726 transmitted in the last symbol of the slot; PUCCH and PUSCH uses different set of frequencies in the same symbol)
Regarding claim 13 there is recited a user equipment with steps that are virtually identical to the functions performed by the method recited in claim 5. Examiner submits that Hyejung discloses a user equipment with a processor, memory and computer readable instructions for execution by the processor [0072] [0073] Fig. 4, for performing the disclosed functionalities of claim 13. As a result, claim 13 is rejected under section 103 as obvious over Ng in view of Hyejung for the same reasons as in claim 5.
Regarding claims 21 and 28 there is recited a method of a base station with steps that are virtually identical to the functions performed by the method recited in claim 5. Examiner submits that Hyejung discloses a base station with a processor, memory and computer readable instructions for execution by the processor [0090] [0091] Fig. 5. Base station transmits downlink data in the first OFDM symbol to UE [0065]. Fig. 2 and performs the disclosed functionalities of claims 21 and 28. As a result, claims 21 and 28 are rejected under section 103 as obvious over Ng in view of Hyejung for the same reasons as in claim 5.

As to claim 14 the combination of Hyejung and Ng specifically Hyejung teaches wherein at least one processor is further configured to configure the PUSCH to be located in a first symbol and a second symbol of the uplink burst region (Hyejung [0129] Fig. 7B, uplink channels include long uplink control channels carrying UCI 712 and UCI 720,  these control channels are considered to be "long" control channels as they are longer than two symbols in duration, the uplink channels also include long data channels (e.g., long PUSCHs) carrying UL data 714, 716, and 718 i.e., symbols 3.0-4.0 and 4.0-5.0/two symbols in uplink region of a slot)

Regarding claims 22 and 29 there is recited a method of a base station with steps that are virtually identical to the functions performed by the method recited in claim 6. Examiner submits that Hyejung discloses a base station with a processor, memory and computer readable instructions for execution by the processor [0090] [0091] Fig. 5. Base station transmits downlink data in the first OFDM symbol to UE [0065]. Fig. 2 and performs the disclosed functionalities of claims 22 and 29. As a result, claims 22 and 29 are rejected under section 103 as obvious over Ng in view of Hyejung for the same reasons as in claim 6.

As to claim 7 the combination of Hyejung and Ng specifically Hyejung teaches  further comprising receiving a downlink grant comprising a grant of resources on which to receive information corresponding to the feedback signal (Hyejung [0053] Fig. 1, the remote unit 105 (UE)  receives a higher layer message configuring HARQ-ACK resources/feedback and further receives an indication in the DL scheduling/assignment message, wherein the remote unit 105 determines the resource used for transmission of the HARQ-ACK based on the indication and the higher layer message)

Regarding claim 15 there is recited a user equipment with steps that are virtually identical to the functions performed by the method recited in claim 7. Examiner submits that Hyejung discloses a user equipment with a processor, memory and 

Regarding claims 23 and 30 there is recited a method of a base station with steps that are virtually identical to the functions performed by the method recited in claim 7. Examiner submits that Hyejung discloses a base station with a processor, memory and computer readable instructions for execution by the processor [0090] [0091] Fig. 5. Base station transmits downlink data in the first OFDM symbol to UE [0065]. Fig. 2 and performs the disclosed functionalities of claims 23 and 30. As a result, claims 30 and 30 are rejected under section 103 as obvious over Ng in view of Hyejung for the same reasons as in claim 7.

As to claim 8 the combination of Hyejung and Ng specifically Hyejung teaches  further comprising receiving the downlink data packet from the scheduling entity prior to the transmitting of the feedback signal via the PUSCH (Hyejung    [0163]Fig 9,  upon receiving the DL data in the assigned second DL resource 920, the UE2 is expected to provide HARQ-ACK feedback for each TB;  assume here that the UE2 is to use short PUCCH to transmit the HARQ-ACK feedback  or multiplex the HARQ-ACK feedback with UL data in short PUSCH)

16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyejung, Ng and further in view of Kim et al. (US Pub: 20140211739 A1) hereinafter Kim139

As to claim 16 the combination of Hyejung and Ng does not teach determine a downlink resource that is configured to receive the downlink data packet in a region of the downlink-centric slot that precedes the uplink burst region; and wherein the at least one processor is further configured to; receive the downlink data packet from the scheduling entity via the downlink data packet resource
Kim139 teaches determine a downlink resource that is configured to receive the downlink data packet in a region of the downlink-centric slot that precedes the uplink burst region; (Kim139 [0083] FIG. 9(b), when a UL grant as well as a DL grant is allocated to resource units of an RBG to be allocated to the UE by the eNB, the eNB may set an RA bit in the DL grant to 0 and transmit the DL grant to the UE through an e-PDCCH, upon receiving the DL grant including the RA bit set to 0, the UE may recognize that a PDSCH or PDSCHs have been allocated to resource  units except for a resource unit occupied by the DL grant and a pre-designated resource unit occupied by the UL grant among the resource units in the RBG allocated to the UE)
.and wherein the at least one processor is further configured to; receive the downlink data packet from the scheduling entity via the downlink data packet resource (Kim139 [0074] The DL grant carries information for a time/frequency/spatial resource of a PDSCH on which data that a UE should receive is transmitted and carries information for performing decoding. The UL grant carries information for a time/frequency/spatial resource of a PUSCH on which, a UE to correctly decode a signal received in a resource region allocated thereto)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of with the teaching of Kim139 with the teaching of Hyejung and Ng because Kim139 teaches that receiving the downlink data packet from the scheduling entity via the downlink data packet resource would allow UE  to process a UL grant therefore or a DL/UL grant for another UE as data or,  to process data as DL control information thereby control information would efficiently transmitted/received in a data region of the DL subframe. (Kim139 [0075][0133])

Claims 3, 11, 19 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyejung, Ng and further in view of Papasakellariou (US Pub: 20170367046) Papas046

As to claim 3 the combination of Hyejung and Ng specifically Hyejung teach of the uplink burst region (Hyejung [0133] [0134] Fig. 7A uplink control Information UCI 734, UCI 738 UL Data 736)
The combination of Hyejung and Ng does not teach further comprising configuring the PUCCH to be located in a first symbol and the PUSCH to be located in a second symbol (Papas046 [0185] a slot includes UL symbols to support transmission for previously configured CSI report on a PUCCH or SRS transmission, or to puncture resources for a PDSCH reception in a previous slot or for a PUSCH transmission in a next slot/PUCCH transmission before PUSCH transmission)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of with the teaching of Papas046 with the teaching of Hyejung, Ng  because Papas046 teaches that including in a UE-specific DCI format scheduling a PUSCH transmission in a uplink control region over number of symbols would allow the UE to determine a number of decoding operations to perform in the number of symbols in the slot thereby enabling reduction of number of HARQ processes (Papas046 [0186] [0252]).
Regarding claim 11 there is recited a user equipment with steps that are virtually identical to the functions performed by the method recited in claim 3. Examiner submits that Hyejung discloses a user equipment with a processor, memory and computer readable instructions for execution by the processor [0072] [0073] Fig. 4, for performing the disclosed functionalities of claim 11. As a result, claim 11is rejected under section 103 as obvious over Papas046 in view of Hyejung, Ng for the same reasons as in claim 3.
Regarding claims 19 and 26 there is recited a method of a base station with steps that are virtually identical to the functions performed by the method recited in claim 3. Examiner submits that Hyejung discloses a base station with a processor, memory and computer readable instructions for execution by the processor [0090] [0091] Fig. 5. Base station transmits downlink data in the first OFDM symbol to UE [0065]. Fig. 2 and performs the disclosed functionalities of claims 19 and 26. As a result, 
As to claim 35. The combination of Hyejung, Ng, and Kim165 specifically Hyejung teaches wherein the downlink-centric slot comprises a self-contained slot. (Hyejung [0037] for low-latency operation, a user equipment perform downlink reception and corresponding HARQ-ACK feedback transmission, or reception of an uplink scheduling grant and corresponding UL transmission within a slot duration so called, self-contained operation, to enable this in Time Division Duplex systems, a low-latency slot also referred to as a self-contained slot which consists of DL transmission, guard, and UL transmission regions may be defined)

Conclusion


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ATIQUE AHMED/Primary Examiner, Art Unit 2413